Citation Nr: 1340699	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  07-31 055A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office 
in Houston, Texas



THE ISSUES


1.  Whether new and material evidence was received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an innocently acquired psychiatric disorder, including PTSD.



REPRESENTATION

Appellant represented by:	Paula Norkaitis, Attorney





ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to December 1971 and from January 1991 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a March 2006 rating decision issued by the RO in San Juan, Puerto Rico.  The case comes to the Board from the RO in Houston, Texas.

The Veteran initially requested a hearing before a Veteran's Law Judge.  However, he subsequently withdrew his hearing request.  Therefore, no hearing was held in this matter.

The reopened claim of service connection for a psychiatric disorder including PTSD is being remanded to the RO.


FINDINGS OF FACT

1.  The Veteran's claim of service connection for PTSD was previously denied in a rating decision that was dated in November 1994 and then again in December 1994 after he submitted additional evidence.  The Veteran was notified of these decisions and his appellate rights, but he did not perfect a timely appeal therefrom.  Additionally, he did not submit any additional relevant evidence after being notified of the December 1994 rating decision.  His claim for mental and emotional problems including PTSD was denied in May 2000.  While he filed a notice of disagreement (NOD) with this decision, he did not timely perfect his appeal. 

2.  The evidence received since the May 2000 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of service connection for a psychiatric disorder, including PTSD.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of service connection for an innocently acquired psychiatric disorder including PTSD. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board considered the regulations pertaining to the VA's statutory duty to assist the Veteran with the development of facts pertinent to his claim.  However, the Veteran's claim is being reopened herein.  Additional development required is addressed in the remand section of this decision.


New and Material Evidence

In a November 1994 rating decision, the RO denied service connection for the Veteran's claimed PTSD because he did not have a verified stressor or a diagnosis of PTSD.  One month later, in December 1994, after the Veteran submitted a letter from a social worker at the Vet Center, the RO again denied service connection for PTSD finding that the evidence was cumulative.   

The Veteran's claim for mental and emotional problems including PTSD was again denied in a May 2000 rating decision because the Veteran was not diagnosed with PTSD at a VA examination and there was no evidence that any mental condition was incurred or aggravated by military service.  

The evidence considered at that time included service treatment records, a Social Security Administration (SSA) disability evaluation, private treatment records including Vet Center records, the Veteran's DD-214, and VA examination reports.  

The Veteran filed a notice of disagreement with the decision, but he did not timely file a substantive appeal after receiving the statement of the case (SOC).   

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In this case, the evidence received since the May 2000 rating decision includes written statements by the Veteran purporting to identify claimed stressors, including seeing a friend get blown up in Vietnam, witnessing a tiger attack in Vietnam, and being exposed to wounded and dead soldiers while in Desert Storm.  It also includes a letter from the Veteran's psychiatrist opining that the Veteran developed PTSD from a variety of in service experiences.

This evidence is new because it was not of record at the time of the prior denials of the Veteran's claim.  It is material because it addresses the criteria for service connection that were deemed missing when the Veteran's claim was previously denied, including the existence of a stressor and evidence of a nexus between the Veteran's psychiatric disorder and his service.  As such, it may be viewed as raising a reasonable possibility of substantiating the claim.  




ORDER

As new and material evidence has been received to reopen the claim of service connection for an innocently acquired psychiatric disorder including PTSD, the appeal to this extent is allowed subject to further action as discussed hereinbelow.  


REMAND

A review of the record shows that further evidentiary development is needed.  First, the Veteran has identified various purported in service stressors including seeing a friend get blown up by a Vietnamese civilian, witnessing a tiger attack in Vietnam, and seeing wounded and dead soldiers while in the Persian Gulf.  However, he did not provide specific times and dates of these incidents.  

Additionally, he told his psychiatrist that he was in combat in Vietnam and both fired at the enemy and was fired upon and that he was also fired at by friendly troops in the Persian Gulf.  

The Veteran's DD Form 214 does not indicate that he received any combat related awards or decorations.  However, his complete personnel file is not part of the claims file.  It is possible that documents in the personnel file, such as enlisted performance reports, could contain information substantiating the Veteran's assertions about his in service experiences, particularly his claim that he was in combat in Vietnam.  

Additionally, although the Veteran has been somewhat vague about his stressors, it does not appear that any attempt was made verify the Veteran's claimed stressors.  This should be accomplished prior to readjudication of the claim.  

Additionally, the record contains a copy of a March 1996 Social Security Administration (SSA) disability evaluation.  However, a complete copy of the Veteran's SSA disability file is not in the record.  This should also be obtained.  

The Veteran reported that he saw a private psychiatrist and his lawyer submitted a written report from this psychiatrist.  However, no treatment records from this psychiatrist are in the claims file. It appears that the Veteran submitted an authorization for these records in December 2008 but no attempt was made by VA to obtain the records.  Further, the most recent Supplemental Statement of the Case (SSOC) refers to electronic VA treatment records, but these do not appear to be part of the electronic Virtual VA claims file.  

Accordingly, the reopened claim is REMANDED for the following action:

1. The RO should take appropriate steps to contact the Veteran and request that he identify all treatment that he has received for his claimed psychiatric disorder, and that he provide appropriate releases to enable VA to obtain these records, including specifically records from his private psychiatrist.  He should be informed that, alternatively, he may provide VA with copies of the records himself.  All identified treatment records for which the Veteran provides appropriate releases should be obtained and associated with the claims file.  VA treatment records should also be obtained, to the extent they exist, and associated with the claims file, including any VA treatment records that were previously reviewed but not associated with the claims file.

If records are identified but cannot be obtained, the efforts made to obtain the records should be identified in the claims file and the Veteran should be notified of VA's inability to obtain the records.

2.  The RO then should take all indicated action to obtain copies of the Veteran's SSA disability records and associate them with the claims file.  If the records do not exist or otherwise cannot be obtained, then the efforts to obtain the records should be documented in the claims file and the Veteran should be notified of VA's inability to obtain the records.

3.  The RO also should take all indicated action in order to obtain a copy of the Veteran's complete military personnel file, including but not limited to enlisted performance reports.  If the records do not exist or cannot be obtained, the efforts made to obtain the records should be documented in the claims file and the Veteran should be notified of VA's inability to obtain the records.

4.  The RO then should request that the Veteran identify, and provide, to the extent possible, dates and locations of all of his claimed stressors during service.  Appropriate attempts to verify the Veteran's claimed stressors should be made.  If the Veteran fails to provide sufficient information about his stressors to enable any attempt at verification, a formal finding to this effect should be made and included in the claims file.

5.  Then, if additional records are received as a result of the above development, an addendum should be requested from the examiner who prepared the October 2010 VA examination report or, if she is unavailable, a similarly situated examiner.  The examiner should indicate whether, based on the new information associated with the claims file, she wishes to change or supplement the October 2010 opinion in any way.

6.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, he and his attorney should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response. 
  
Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


